Marshall, Chief Justice.
This case involves a petition for a writ of mandamus to compel “the Criminal Court of Catoosa County” to dismiss charges against the petitioner, who is incarcerated in the State of Tennessee, in order to eliminate a detainer which Catoosa County has placed against him.
In view of the fact that this is a direct application to this Court for a writ of mandamus, this case is controlled by Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983), and the petition is therefore dismissed.

Petition for writ dismissed.


All the Justices concur.